Citation Nr: 1220767	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus with plantar fasciitis and right heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a low back disability, to include as secondary to bilateral pes planus with plantar fasciitis, right heel spur.

In its rating decision, the RO appears to have treated the Veteran's claim for service connection for a low back disability, to include as secondary to bilateral pes planus with plantar fasciitis and right heel spur, as an original claim.  However, the evidence of record shows that a claim for service connection for a low back disability was previously denied on a direct basis in an unappealed rating action entered in December 1982.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his back disability is secondary to an already service-connected disability) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim before it can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for a low back disability is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in December 1982, the RO denied the Veteran's claim for service connection for a low back disability on grounds that a back strain noted in service had resolved; the Veteran did not appeal.

2.  Evidence received since the time of the RO's December 1982 decision includes medical evidence showing that the Veteran has been diagnosed with lumbar strain; the evidence also includes testimony from the Veteran to the effect that he has experienced continuity of low back symptomatology ever since service. 


CONCLUSIONS OF LAW

1.  The RO's December 1982 decision, denying service connection for a low back disability, is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.118, 19.153 (1982).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the RO, by a decision entered in December 1982, denied the Veteran's claim for service connection for a low back disability on grounds that a back strain noted in service had resolved.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal within one year.  As a result, that decision became final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.118, 19.153 (1982).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the December 1982 disallowance includes an October 2006 VA examination report showing that the Veteran has been diagnosed with lumbar strain.  The evidence also includes testimony from the Veteran to the effect that he has experienced continuity of low back symptoms ever since service.  This evidence was not before the RO when the Veteran's claim was denied in December 1982, relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has a current disability of the low back, and that it might be attributable to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  The claim for service connection for a low back disability is reopened.

In view of the Board's present action on this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

During a Board hearing held in March 2012, the Veteran testified that he had undergone private magnetic resonance imaging (MRI) of his lumbar spine on two occasions over the past three years.  Although the record was held open for a period of 60 days to afford him an opportunity to submit the reports associated with those studies, nothing has thus far been received.  Further development is therefore required.  See 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

In October 2006, a VA examiner opined that the Veteran suffered from lumbar strain that was unrelated to service-connected pes planus.  Specifically, the examiner stated that "[l]umbar strain is not due to or aggravated by pes planus" and "[n]o causal relationship has been established between the two distinct disorders."  However, the examiner did not offer anything in the way of a substantive rationale for those conclusions.  Another opinion as to secondary service connection is required.

The Veteran's service records show that he presented for treatment with complaints of back pain after a lifting injury in August 1982.  The initial assessment was that he had minor back strain.  Thereafter, he continued to complain of discomfort, to include in September 1982, and assessments of back sprain and probable muscle sprain were recorded.  Recent medical evidence shows that he has again been diagnosed with strain and, as noted above, the Veteran has offered sworn testimony to the effect that he has experienced continuity of low back symptomatology ever since service.  Under the circumstances, the Board finds it necessary to obtain an examination and opinion with respect to the likelihood that the Veteran's current disability had its onset in, or is otherwise related to, his period of active service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Records of the Veteran's treatment at the VA Medical Center (VAMC) in San Antonio, Texas were last obtained by the RO on October 3, 2006.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed medical release forms for records pertaining to any private magnetic resonance imaging (MRI) he has had of his lumbar spine.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received for his low back through the VAMC in San Antonio since October 3, 2006.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the lumbar spine that had its onset in service or can otherwise be attributed to service.  In so doing, the examiner should discuss the significance, if any, of service records showing that the Veteran presented for treatment with complaints of back pain after a lifting injury in August 1982, with an initial assessment of minor back strain, and records showing that he continued to complain of discomfort during service, to include in September 1982, when assessments of back sprain and probable muscle sprain were recorded.

If the examiner concludes that a current disability of the lumbar spine is less likely related to service, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current disability of the lumbar spine that has been caused or permanently worsened beyond normal progression by his service-connected bilateral pes planus with plantar fasciitis and right heel spur.  In so doing, the examiner should discuss, among other things, whether the service-connected bilateral pes planus with plantar fasciitis and right heel spur has resulted in a change in body mechanics that places additional mechanical stress on the lumbar spine, such that the service-connected bilateral foot condition caused the current disability of the Veteran's low back or, alternatively, caused a permanent worsening of the lumbar spine disability beyond normal progression.

A complete medical rationale for all opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


